        Case: 3:17-cr-00098-wmc Document #: 58 Filed: 12/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                       ORDER
                             Plaintiff,
       V.                                                              l 7-cr-98-wmc

SHOMARI ROBINSON,
                             Defendant.


       Defendant Shomari Robinson, through counsel, has filed a motion for compassionate

release under the FIRST STEP Act. (Dkt. #57.) Specifically,§ 603(b) of the Act amends 18

U.S.C. § 3582(c)(l)(A) to permit an inmate to move the sentencing court for compassionate

release, subject to the earlier of ( 1) the inmate fully exhausting all administrative rights to

appeal the failure of the Bureau of Prisons to make such a n1otion, or (2) 30 days having lapsed

from the receipt of such a request by the warden.

       Here, Robinson contends that due to the risk of Covid-19 infection, his medical

condition provides extraordinary or compelling reasons to grant release. The court recognizes

that all such requests are urgent and expects that all concerned parties will work expeditiously

to resolve them. Nevertheless, the court requires additional information to determine whether

there are extraordinary or compelling reasons to grant release here.

       Accordingly, to the extent not already done, Robinson is ordered to provide to the court

and the U.S. Probation Office the following information: a proposed release plan, including

the address of the residence; family contact information; mode of transportation from prison

to the proposed residence; and medical care needed, the provider of care in the community,

and the source of funding, should the inmate be released. (The court will consider whether
       Case: 3:17-cr-00098-wmc Document #: 58 Filed: 12/23/20 Page 2 of 2




treatment in the community will match care in the Bureau of Prisons, considering that

community medical facilities may be providing only emergency care during the Covid-19

pandemic.)

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Robinson's reply, if any, is due the following

day. The court will schedule a prompt hearing (by telephone or videoconference) if necessary.

       Entered thisJa1.y of December, 2020.




                                              2
